PROVOSTY, J.
The accused was convicted on a charge of robbery, and sentenced to *732seven years in the penitentiary, and has appealed.
His reliance is upon a bill of exception reserved to the overruling of his motion for a continuance. On the 25th of April, 1914, he was arraigned, and counsel .was appointed by the court to defend him, and his case was fixed for trial for the 4th of May, 1914. On that day the case was reassigned for the 7th. On the 7th he asked for a continuance, on the ground that he desired to employ counsel to defend him, and had not had time to communicate with “his people,” who lived in Texas, and that, he had caused subpoenas to issue to three certain witnesses, whom he named, by whom he expected to prove an alibi, and that the sheriff had been unable to find these witnesses. The sheriff returned on each of these subpoenas that, notwithstanding diligent search, he had been unable to find the witness, or any one who knew him. The judge says in his per curiam that he did not believe in the existence of said witnesses, but believed that the continuance was asked merely for delay.
Judgment affirmed.